UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4071



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SEAN JAMES, a/k/a Stuffy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-02-36)


Submitted:   September 30, 2003           Decided:   March 16, 2004


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen S. Murphy, LAW OFFICES OF S. SEAN MURPHY, L.C., Morgantown,
West Virginia, for Appellant.      Thomas Edward Johnston, United
States Attorney, Wheeling, West Virginia; Zelda Elizabeth Wesley,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sean James pled guilty to one count of distributing .67

grams of cocaine base, in violation of 21 U.S.C.A. § 841(a)(1) &

(b)(1)(C) (West 1999 & Supp. 2003).     The district court sentenced

him to 151 months in prison.    James’ counsel has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

that, in his view, there are no meritorious grounds for appeal.

However, he raises the issues of whether the district court erred

in attributing to James 150 to 500 grams of cocaine base as

relevant conduct for sentencing purposes and whether the district

court erred by denying counsel’s motion to withdraw.        Although

notified of his right to do so, James has not filed a pro se

supplemental brief.    Finding no reversible error, we affirm.

          James’ plea agreement contained a waiver of his right to

appeal his sentence.   Whether a defendant validly waived his right

to appeal is a question of law, which this court reviews de novo.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).         A

waiver of a defendant’s right to appeal contained in a valid plea

agreement is enforceable if it is “the result of a knowing and

intelligent decision to forego the right to appeal.”         United

States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).      We have

reviewed James’ plea agreement and the Fed. R. Crim. P. 11 hearing

and conclude that he knowingly and intelligently waived his right




                                - 2 -
to appeal his sentence.             Consequently, the valid appeal waiver

precludes review of his sentencing issue.

              James’ appeal waiver does not bar review of his claim

that the district court abused its discretion by denying counsel’s

motion to withdraw.          In evaluating this issue, this Court must

consider:      (1) the timeliness of the motion; (2) the adequacy of

the court’s inquiry; and (3) “whether the attorney/client conflict

was so great that it resulted in total lack of communication

preventing an adequate defense.”              United States v. DeTemple, 162

F.3d   279,    288   (4th    Cir.    1998)   (quotation      marks    and   citation

omitted); United States v. Johnson, 114 F.3d 435, 442 (4th Cir.

1997).    Applying this standard to the facts of this case, we find

no abuse of discretion.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm James’ conviction and sentence.                   This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    court    for   leave    to     withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.




                                       - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -